Citation Nr: 0914829	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-28 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for major depressive 
disorder with paranoid features, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to 
May 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The January 2006 rating decision increased the 
rating for the Veteran's depression from 10 to 30 percent 
disabling, effective August 11, 2005, the date of the 
Veteran's increased rating claim.  

The Veteran appeared before the undersigned Veterans Law 
Judge in March 2009 and delivered sworn testimony via video 
conference hearing in Detroit, Michigan.

By rating decision dated in January 2008 the RO denied the 
veteran's claim of service connection for post-traumatic 
stress disorder (PTSD).  Following receipt of the veteran's 
notice of disagreement, a statement of the case was issued in 
September 2008.  The veteran did not file a timely 
substantive appeal to the January 2008 rating decision, and 
the issue of service connection for PTSD is not before the 
Board.


FINDING OF FACT

The Veteran's major depressive disorder with paranoid 
features is manifested by generalized anxiety, moderately 
severe depression, difficulty concentrating, insomnia, and 
isolative behavior productive of no more than occupational 
and social impairment with reduced reliability and 
productivity.


CONCLUSION OF LAW

The criteria for a rating of  50 percent for major depressive 
disorder with paranoid features have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9434 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

By correspondence dated in August 2005, March 2006, and June 
2008 the Veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.

As for increased rating claims, under 38 U.S.C. § 5103(a) VA 
must, at a minimum, notify a claimant that, (1) to 
substantiate an increased rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The notice 
must also provide examples of the types of medical and lay 
evidence that may be obtained or submitted.  Id.  The Board 
notes that the June 2008 VCAA notice letter complied with the 
requirements of Vazquez-Flores.  In March 2006 the Veteran 
received notice regarding the assignment of a disability 
rating and/or effective date in the event of an award of VA 
benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

While not every element of VCAA notice was given prior to the 
initial AOJ adjudication of the claim, the Board notes that a 
VCAA timing defect can be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Here, the Board finds that the defect with respect 
to the timing of the VCAA notice was harmless error.  
Although some elements of VCAA notice were first provided to 
the appellant after the initial adjudication, subsequent 
notice complied fully with the requirements of 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b) and Dingess/Hartman.  
Moreover, the claim was readjudicated after such fully 
compliant notice was given, and a Supplemental Statement of 
the Case was provided in September 2008.  The Board finds 
that the Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and 
that not withstanding Pelegrini, deciding this appeal is not 
prejudicial to him.

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA and private records, as well as 
records from the Social Security Administration (SSA).  The 
Veteran has undergone examinations that have addressed the 
matters presented by this appeal.  The Veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claim.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
Veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to this claim.

By rating action in August 1967, service connection for 
schizophrenic reaction was established.  Following receipt of 
the Veteran's August 2005 claim for an increased rating, the 
January 2006 rating decision assigned the current evaluation 
of 30 percent.  The Veteran's service-connected psychiatric 
disability is characterized as major depressive disorder with 
paranoid features.

Under Diagnostic Code 9434, a 50 percent rating is assigned 
for major depressive disorder when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for major depressive 
disorder which is productive of occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

A 100 percent rating is warranted for major depressive 
disorder where there is total occupational and social 
impairment, due to such symptoms as: Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.

The Board is initially presented with a record on appeal 
which indicates that the Veteran's overall psychiatric 
pathology is the result of his service-connected major 
depressive disorder with paranoid features, as well as 
nonservice-connected psychiatric disability including PTSD 
and substance abuse in sustained remission.  The Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  The medical evidence does not successfully 
differentiate between symptomatology associated with the 
Veteran's service-connected major depressive disorder with 
paranoid features and that resulting from his nonservice-
connected psychiatric disabilities.  The Veteran's 
psychiatric symptoms will be attributed to the Veteran's 
service-connected major depressive disorder with paranoid 
features.

The evidence for this time period includes reports of 
psychiatric examinations conducted in July 2005, September 
2005, November 2005, December 2005, April 2007, and September 
2008, as well as VA records reflecting ongoing treatment for 
the Veteran's psychiatric disability.

A July 2005 private psychiatric evaluation noted that the 
Veteran's psychiatric problems resulted in difficultly in 
concentrating, generalized anxiety with daily panic attacks, 
short and long term memory loss, intrusive thoughts, 
insomnia, isolative behavior, and bouts of severe depression.  
Findings from the December 2005 VA examination noted a 
constricted affect, and circumstantial speech was noted in a 
September 2008 VA examination.  Based on the these findings, 
the Board finds that a majority of the symptoms required for 
a rating of 50 percent has been shown.  


The Board finds, however, that a rating in excess of 50 
percent for this time period is not warranted, as the Veteran 
has not been shown during this time frame to have 
deficiencies in most areas, and had not exhibited any thought 
disorder or poor judgment or insight.  As for the criteria 
necessary for a rating of 70 percent, while the Veteran's 
speech has been described as circumstantial, it has not been 
shown to be illogical (for example, during the Veteran's 
March 2009 Board hearing), and there is no indication of 
symptoms such as obsessional rituals which interfere with 
routine activities, near continuous panic or depression 
affecting his ability to function independently, or neglect 
of personal hygiene.  A December 2005 VA examiner 
specifically noted that the Veteran was fully independent in 
all activities of daily living.  Moreover, not only does it 
appear that the Veteran is able to attend to his own affairs 
of daily living, the Board observes that the September 2008 
VA examiner noted that the Veteran was actually providing 
care for another person (his elderly mother-in-law).

The Board observes that to adequately evaluate and assign the 
appropriate disability rating to the Veteran's service-
connected psychiatric disability, the Board must analyze the 
evidence as a whole, including the Veteran's GAF scores and 
the enumerated factors listed in 38 C.F.R. § 4.130, 
Diagnostic Code 9434.  Mauerhan v. Principi, 16 Vet. App. 
436, 443 (2002) (holding that "the rating specialist is to 
consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, including, 
if applicable, those identified in the DSM-IV [Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed.].

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV 
for rating purposes].

The Veteran's GAF scores (especially subsequent to September 
2005) have tended to be 45-60.  The Board notes, however, 
that a GAF of 30 was reported on a November 2005 private 
psychiatric evaluation, and scores of 28 and 30 were noted on 
September 2005 VA records associated with the Veteran's 
inpatient psychiatric treatment (September 25, 2005 through 
October 3, 2005).  A review of the clinical findings from the 
aforementioned records, however, (including the July 2005 
private examination report reflecting a GAF of 41) reveal few 
of the symptoms needed for a rating of 70 percent.  In fact, 
neither the Veteran nor his wife (in her February 2006 
statement) have even asserted that he has such symptoms as 
suicidal ideation, obsessional rituals, illogical speech, 
inability to function independently, spatial disorientation, 
or neglect of personal appearance and hygiene.

As for employment, the record reflects that the Social 
Security Administration (SSA) found the veteran to be too 
disabled to work, beginning in July 2005, due to PTSD.  The 
criteria utilized by VA and SSA in determining entitlement to 
disability benefits are not the same and a determination by 
SSA, while relevant, is not binding upon VA.  Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994). VA is to make an 
independent analysis and determination on the matter.

While examiners have noted that the Veteran is unemployable 
due to psychiatric disability, those making such assertions 
have provided little rationale for their findings, and the 
reports stating such opinions contain few or any of the 
symptoms reflecting the criteria necessary for a 70 or 100 
percent rating under Diagnostic Code 9434 (the Board 
acknowledges that the Veteran has had long-standing, 
recurring auditory hallucinations, one of the criteria 
required for a 100 percent rating under Diagnostic Code 
9434).  Moreover, the Veteran has indicated (November 2005 
private psychiatric examination and a December 2005 VA 
examination) that he formally (officially) retired from his 
work as a carpenter in September 2005.  Further, not all 
examiners have indicated that the Veteran is unemployable.  
In this regard, the Board notes that the December 2005 VA 
examiner noted only mild industrial impairment, and the most 
recent examination of record, the September 2008 VA 
examination, noted that the Veteran had a GAF of 55, 
indicative of only moderate difficulty in occupational 
functioning.  The Board also observes that a May 2006 VA 
treatment record noted that the Veteran was in the midst of 
remodeling a bathroom, an activity that appears to be 
reasonably related to his prior work as a carpenter.

As for social functioning, the Veteran maintains that he has 
no friends (March 2009 Board hearing transcript, page 6).  At 
the December 2005 VA examination, however, he stated that he 
would take a one week hunting trip each year with a "hunting 
buddy."  Additionally, a May 2006 VA treatment record noted 
that many people had recently come to the Veteran's house to 
attend a social function.  Further, reports have consistently 
shown that the Veteran has been an active participant in 
Alcoholics Anonymous (although he indicated his March 2009 
Board hearing that he no longer attended the meetings; 
transcript page 6).  He did note, however (March 2009 Board 
hearing transcript, page 9), that he was able to attend 
regular psychiatric appointments at both a VA facility and a 
Vet Center.  The Veteran has maintained a marriage of more 
than 34 years duration and has contact with a step-daughter 
and his mother-in-law.  Such findings do not demonstrate an 
inability to establish and maintain effective relationships.

In sum, a rating of 50 percent for major depressive disorder 
with paranoid features for the duration of the appeal is 
warranted.

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the Veteran's disability picture has not been shown to be so 
unusual or exceptional in nature as to render his schedular 
rating inadequate at any time during the rating period on 
appeal.  While employment is undoubtedly made more difficult 
by the Veteran's psychiatric disability, this alone does not 
present an exceptional or unusual disability picture and is 
not reflective of any factor which takes the Veteran outside 
of the norm.  Such potential occupational impairment is 
specifically contemplated in the 50 percent rating which is 
currently assigned.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

As the preponderance of the evidence is against a higher 
rating than that currently assigned, the benefit of the doubt 
rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

A rating of 50 percent for major depressive disorder with 
paranoid features is granted, subject to the laws and 
regulations governing the payment of monetary benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


